Name: Commission Regulation (EEC) No 1170/90 of 8 May 1990 fixing the minimum import price applicable to certain types of processed cherries during the 1990/91 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 9 . 5 . 90 Official Journal of the European Communities No L 118/21 COMMISSION REGULATION (EEC) No 1170/90 of 8 May 1990 fixing the minimum import price applicable to certain types of processed cherries during the 1990/91 marketing year marketing year for certain types of processed cherries listed in Annex I (B) to Regulation (EEC) No 426/86 ; whereas the minimum price thus established must apply to the same products originating in Yugoslavia, referred to in Annex I to Regulation (EEC) No 1201 /88 ; Whereas the Management Committee for products processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 25/89 {2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia (3), and in particular Article 5 ( 1 ) thereof, Whereas Council Regulation (EEC) No 3225/88 (4) fixes general rules for the system of minimum import prices for certain processed cherries ; Whereas, pursuant to Article 9 (2) of Regulation (EEC) No 426/86, minimum import prices are to be determined having regard in particular to :  the free-at-frontier prices on - import into the Community,  the prices obtaining on world markets,  the situation on the internal Community market,  the trend of trade with non-member countries ; Whereas a minimum import price should be fixed on the basis of the abovementioned criteria for the 1990/91 Article 1 Pursuant to Article 9 ( 1 ) of Regulation (EEC) No 426/86 and Article 1 ( 1 ) of Regulation (EEC) No 1201 /88 , for each of the products listed in the Annex to this Regulation , the minimum import price applicable during the 1990/91 marketing year shall be as set out in that Annex. Article 2 This Regulation shall enter into force on 10 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 118, 29. 4. 1989, p. 29 . (') OJ No L 115, 3 . 5. 1988, p. 9 . (*) OJ No L 288, 21 . 10 . 1988 , p. 11 . No L 118/22 Official Journal of the European Communities 9 . 5 . 90 ANNEX (ECU/100 kg net weight) CN code Description Minimum import price ex 0811 ex 0811 90 ex 0811 90 10 ex 0811 90 10 ex 0811 90 10 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter :  Other :   Containing added sugar or other sweetening matter    With a sugar content exceeding 13% by weight :     Sour cherries (Prunus cerasus):    Unstoned    Other 48,20 54,50 ex 0811 90 10 ex 0811 90 10 ex 0811 90 30 ex 0811 90 30 ex 0811 90 30 ex 0811 90 30 ex 0811 90 30   Other cherries :    Unstoned      Other  Other :     Sour cherries (Prunus cerasus): _____ Unstoned      Other     Other cherries : _____ Unstoned      Other 48,20 54,50 48,20 54,50 48,20 54,50 ex 0811 90 90 ex 0811 90 90 ex 0811 9090 ex 0811 90 90 ex 0811 90 90 ex 0812   Other :    Other :     Sour cherries (Prunus cerasus):      Unstoned      Other     Other cherries :      Unstoned      Other Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 48,20 54,50 48,20 54,50 0812 10 00 ex 0812 10 00 ex 0812 10 00 2008  Cherries :   Sour cherries (Prunus cerasus)   Other Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : 2008 60 2008 60 51 2008 60 59 2008 60 61 2008 60 69  Cherries :   Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg :     Sour cherries (Prunus cerasus)     Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg :     Sour cherries (Prunus cerasus)   Other    Not containing added sugar, in immediate packings of a net content : 60,80 60,80 67,10 67,10 2008 60 71   Of 4,5 kg or more :      Sour cherries (Prunus cerasus) 53,70 2008 60 79      Other 53,70 2008 60 91 2008 60 99     Of less than 4,5 kg :      Sour cherries (Prunus cerasus)      Other 58,70 58,70